                Case 2:20-cv-00190-MJP Document 165 Filed 01/11/21 Page 1 of 3




 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 6

 7

 8        ANTHONY JAY BREDBERG, d/b/a
          B&A, INC.                                             NO. 20 CV 0190
 9
                                         Plaintiff,             PRAECIPE
10
          v.
11

12       RANDY MIDDAUGH, et. al.,
13                                       Defendants.
14
     TO THE CLERK OF THE ABOVE-ENTITLED COURT
15
               You will please note:
16
               PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANTS PAUL ANDERSON,
17
     DOUG GRESHAM, DIANE HENNESSEY, AND ALEX CALLENDER’S MOTION TO
18

19   DISMISS PURSUANT TO FRCP 9(B) AND 12(C) was filed in a timely manner along with the

20   Plaintiff’s declaration and attached Exhibit list.

21
               An error occurred in the Plaintiff’s declaration at page 1. The first sentence, prior to the
22

23   first numbered paragraph, was submitted as follows:

24             I, AJ or Anthony Jay Bredberg, declare the following based on information and belief:
25             The first sentence(s) should have been submitted as follows:
26
               I, ANTHONY JAY BREDBERG, swear under penalty of perjury and as subject to the



     Page 1of 2 -     PRAECIPE
                Case 2:20-cv-00190-MJP Document 165 Filed 01/11/21 Page 2 of 3




 1   laws of the State of Washington that the following statement is both truthful and accurate based

 2   on personal knowledge and recollection. I am an adult, I am the unrepresented Plaintiff in the
 3   above-captioned litigation, and I am competent to testify in support of all statements made in the
 4
     foregoing declaration. Further, in support of the Plaintiff’s response in opposition, I have
 5
     attached true and accurate copies of certain documents referenced on an Exhibit List, attached
 6
     hereto.
 7

 8             Pursuant to L.R. 7(m), the Plaintiff is attaching a corrected Declaration in support of

 9   Docket # 161-1. The Plaintiff is filing this Praecipe on discovery of the errors, and as soon as
10   possible. The Court’s consideration of the corrected document is requested.
11
     DATED this 11th day of January, 2021.
12

13                                                     s AJ Bredberg
                                                       Electronic signature
14                                                     A.J. BREDBERG, pro se
                                                       3303 43rd St. NW
15                                                     Gig Harbor, WA 98335
16                                                     Telephone: (253) 858-7055
                                                       E-mail: ajb@wa.net
17

18

19
20

21

22

23

24

25

26




     Page 2of 2 -     PRAECIPE
               Case 2:20-cv-00190-MJP Document 165 Filed 01/11/21 Page 3 of 3




 1
                                      CERTIFICATE OF SERVICE
 2
             I hereby certify that on January 11, 2021 I electronically filed the
 3
             PRAECIPE
 4
           of Case NO/2:20-cv-00190-MJP with the Clerk of the Court using the CM/ECF system,
 5   which will send notice of filing to all parties registered in the CM/ECF system for this matter.

 6           DATED this 11th day of Januaary, 2021.

 7                                                    s AJ Bredberg
                                                      Electronic signature
 8                                                    A.J. BREDBERG, pro se
                                                      3303 43rd St. NW
 9                                                    Gig Harbor, WA 98335
                                                      Telephone: (253) 858-7055
10                                                    E-mail: ajb@wa.net
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26




     Page 3of 2 -   PRAECIPE
